Citation Nr: 1711960	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-02 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left leg disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978 and from July 1981 to March 1985. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing has been associated with the record. The Board remanded the appeal in February 2016 for additional development.

This issue is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Service treatment records (STRs) show that the Veteran first complained of knee pain in June 1982 after a fall and injury during a physical training exercise. An X-ray at the time indicated that the Veteran had patellafemoral arthroalgia; the Veteran was prescribed physical therapy per the records.

In VA treatment records and at his hearing, the Veteran asserted that since his in-service injury he has endured patellar pain, had difficulty standing for long periods of time, and has had to walk with a cane and a knee brace. Subsequent to a motor vehicle accident in 2001, the medical record reflects that the Veteran complained of knee pain, while asserting that the pain was continuous since his in-service injury.

The Veteran was afforded a VA examination in December 2011. The Veteran was diagnosed with degenerative arthrosis of the left knee. The examiner rendered the opinion that it is less likely than not that the Veteran's in-service injury caused the current left leg disability. The examiner's rationale for the opinion was that the Veteran did not complain of any knee problem during service after his initial 1982 injury.

The Board's February 2016 remand requested an addendum opinion, and a VA examiner reviewed the file and rendered an opinion in June 2016. The examiner opined that the Veteran's 2001 motor vehicle accident is more likely to have caused the current disability than the in-service injury. The examiner based his opinion on the absence of any complaints of knee pain by the Veteran in the medical record after the 1982 injury, and on the fact that knee X-rays in 2001 were normal, but that the knee's condition degenerated subsequently.

The Board notes that silence in the STRs and medical records cannot suffice to conclude that the Veteran did not have a left knee disability, or experience pain as a symptom of it, continuously since the in-service injury. See Buczynski v. Shinseki, Vet. App. 221, 225-226 (2011). The Veteran described symptoms of pain, and use of a cane and brace prescribed to him, subsequent to his in-service knee injury; a lay observer is competent to testify as to these facts. As such, this constitutes competent lay evidence of continuing complaints since the in-service injury, and should have been considered by the VA examiners in December 2011 and June 2016. Moreover, the examiner in December 2011 noted that the Veteran used a cane and brace, but failed to address the Veteran's competent lay testimony that he had them since the in-service injury. The June 2016 addendum makes no reference to the Veteran's use of a cane and brace at all. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Finally, the examiner who rendered the June 2016 addendum failed to provide a detailed rationale as to why the eventual degeneration of the knee was more likely caused by the car accident than the in-service injury.

As such, the Board finds the examination and the subsequent addendum to be inadequate. Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007); 38 C.F.R. § 3.159 (c)(4) (2016). Therefore, the claim must be remanded for the Veteran to be afforded an adequate examination. Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA treatment records dated to April 2016 have been obtained and associated with the claims file. On remand, attempts must be made to obtain and associate with the claims file all VA treatment records dated since April 2016. 38 C.F.R. § 3.159 (2016).

The Veteran reported that he was treated at the University of Alabama Birmingham Hospital in approximately March 2001, but treatment records from this have not been obtained and associated with the claims file. On remand, contact the Veteran and request that he identify any private providers who have treated him for a left leg injury since service, and particularly between his discharge in 1985 and a 2001 motor vehicle accident. After obtaining any necessary authorization, attempt to obtain and associate with the claims file all identified treatment records, to include University of Alabama Birmingham Hospital treatment dated approximately March 2001. The RO should request that the Veteran identify any further treatment that he may have had for his left knee, and provide authorization for VA to obtain the identified treatment records. 38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records regarding the Veteran dated since April 2016.

2.  Contact the Veteran and ask him to identify any private providers who have treated him for a left leg injury, to include his left knee, and particularly between his discharge in 1985 and a 2001 motor vehicle accident. After obtaining any necessary authorization, attempt to obtain and associate with the claims file all identified treatment records, to include University of Alabama Birmingham Hospital treatment dated in approximately March 2001.

3.  Thereafter, schedule the Veteran for an appropriate examination to determine the etiology of any left leg disability found to be present. The claims file should be made available to and reviewed by the examiner. All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should comment on the prior VA medical examination reports, and opine as to the following: 

Is it at least as likely as not (a 50 percent or greater probability) that any left leg disability found to be present, to include left knee disability, was caused or aggravated by, or had its onset during, service? 

In rendering any opinion, the examiner must comment on the Veteran's reports of patellar pain since service and the Veteran's use of a cane and brace.

Complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the claim for entitlement to service connection for left leg disability. If any benefit sought on appeal is not granted in full, furnish a supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and then return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




